Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on May 12, 2021 (with specification and drawing amendments on 07/15/2021), wherein claims 1-20 are currently pending.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,042,825 (application 14/993,432 (with filed claims 7-18)). Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the current application 17/318,912 are just broader than the claims presented in Pat. No. 11,042,825 (application 14/993,432 (with filed claims 7-18)) (i.e. the claims of Pat. No. 11,042,825 encompass the limitations and the broader claimed concepts presented in the current application 17/318,912). The claimed concept in the current application 17/318,912 is fully encompassed by Patent No. 11,042,825.  The dependent claims of application 17/318,912 are substantially encompassed by the dependent claims in Pat. No. 11,042,825.  Independent claim 1 of U.S. Patent No. 11,042,825 (application 14/993,432 (claim 7)) encompass the limitations of current application’s independent claims 1, 7, and 19 (17/318,912).  Claims 1-12 of U.S. Patent No. 11,042,825 (application 14/993,432 (with filed claims 7-18)) also fully encompasses the limitations of dependent claims 2-6, 8-18, and 20 of the current application (17/318,912).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) are geared towards obtaining/storing data, data analysis and data comparison (associating data) to determine more data (determining performance rating based on gathered data/information), selecting/choosing data/information, and providing this determined data to individuals.  The claimed invention further uses mathematical concepts to analyze and determine further data (e.g. benchmark determination, score calculations, etc.,).  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification). 
The limitations of the independent claims (1, 7, and 19), under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of general-purpose/generic computers and computing components/devices/etc.,.  That is, but for the recitation of, for example, “computing devices,” “computers,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” etc., in the context of the claims, the claim encompasses obtaining data (where data itself is abstract in nature), data analysis and manipulation to determine more data (including comparing abstract information/data), and providing/displaying this determined information/data.  The claimed invention further uses mathematical steps to analyze and determine further data (calculating scores, etc.,).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  Accordingly, since Applicant's claims fall under organizing human activities grouping, and mathematical concepts grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computing devices,” “computers,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” etc.,) which are recited at a high level of generality, i.e., as generic server/network, “computing devices,” “computers,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic network/servers, “computing devices,” “computers,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices (human resources and concerning job candidate assessment) and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example (among many), pages 15-18 [general-purpose/generic computers and/or computing components/devices, etc.,], page 28) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims 2-6, 8-18, and 20, further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further state using information (abstract information) in a candidate-job (Human Resource) setting, using the abstract well-known type of abstract information for analysis, manipulation, comparison, etc., and providing/displaying this determined data/information for abstract decisions making and actions regarding job candidates.  The claimed concept(s) is/are organizing and structuring information to organize human activities.  Some dependent claims further uses mathematical steps/concepts to analyze and determine further information/data (see, for example (among others), claims 3, 6, 10, 15).  The dependent claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data (organizing human activities in the fundamental economic practice of human resources (job-candidate/employee economics) – e.g.); and further geared towards mathematical relationships (as discussed in the claims and the specification). The dependent claims do not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claims merely manipulates a known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution activities; limitations, as drafted, are a simple process that, under its broadest reasonable interpretation, covers performance of the limitation as organizing human activities and using mathematical concepts to achieve the abstract results (also for human based decision making).  
The limitations of the dependent claims 2-6, 8-18, and 20, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of general-purpose/generic computers and computing components/devices/etc.,.  That is, but for the recitation of, for example, “computing devices,” “computers,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” etc., in the context of the claims, the claim encompasses obtaining data (where data itself is abstract in nature), data analysis and manipulation to determine more data (including comparing abstract information/data), and providing/displaying this determined information/data.  The claimed invention further uses mathematical steps to analyze and determine further data (calculating scores, etc.,).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  Accordingly, since Applicant's claims fall under organizing human activities grouping, and mathematical concepts grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computing devices,” “computers,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” etc.,) which are recited at a high level of generality, i.e., as generic server/network, “computing devices,” “computers,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic network/servers, “computing devices,” “computers,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices (human resources and concerning job candidate assessment) and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example (among many), pages 15-18 [general-purpose/generic computers and/or computing components/devices, etc.,], page 28) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).



  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-12, 14-17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosen et al., (US 2006/0229896).
As per claim 7, Rosen discloses a method of automatically assessing an individual and an associated job using a computing device (Abstract; ¶¶ 0030-0033 [match-based employment…employment seeker…fill a job/position…matching system compares attributes]), comprising the steps of: 
a) storing a benchmark associated with a job; b) associating a benchmark with a plurality of characteristics (¶¶ 0030-0033 [match-based employment…employment seeker…fill a job/position…matching system compares attributes…step 120… only positions with a match level that satisfies a threshold condition are presented], 0033-0039 [“matching system also compares the attributes desired by the employee seeker with attributes of the employment seekers on the system to generate a match level for each employment seeker for the position…the comparison of steps 115 and 125 are performed simultaneously and return the same value to both the employment seeker and the employee seeker for a pairing of employment seeker and job opening…it is determined whether the employment seeker is displayed to the employer seeker for the indicated position…the employment seeker is displayed to the employee seeker if the employment seeker is one of the top matches for a position and the match is strong enough to satisfy the threshold condition”], 0150 [See Table A - benchmarking]); 
c) providing an electronic library of questions wherein the questions are associated with an array of characteristics including the plurality of characteristics; d) automatically selecting questions from the electronic library of questions based on the benchmark and its associated plurality of characteristics; and e) applying the automatically selected questions to an individual (¶¶ 0080-0085 [“[a]nswering iterative data collection questions”], 0053-0054 [human resources information is determined or mined from the employment system's activity and/or a database of transactions or other suitable data based on the employment system's activity (e.g., positions being filled by employment seekers, position and employment seeker match profiles, etc.) and made available to the employment system's users…system users can determine which employee seekers, or which type of employee seekers (e.g., web-based programming consultant firms, Fortune 500 companies, Pharmaceutical companies, political consultants, etc.), are hiring, which regions (e.g., Southern States, Chicago-area, Alaska, etc.) or fields (e.g., JAVA programming, truck driving, security, toxic mold litigation, etc.) are hiring, what compensation rates are being offered, the common attributes of employment seekers that are being hired (e.g., education level, certificates held, age, experience level, desired compensation level, etc.), the common attributes of employee seekers and/or positions that are generating interest (e.g., benefits, work environment, compensation level, type of work, etc.), the compensation level being sought by employment seekers with particular skills, or any other suitable information. System users can use the human resources information when generating their own matching profiles, when deciding whether to modify their matching profile, when just investigating the marketplace, or for any other suitable reason. Users can mine or query the human resources information by constructing custom database queries (e.g., an SQL query), using standard, system-provided queries, using query wizards or in any other suitable manner. If desired, the queries can be read-only; thus, preventing a user from altering the information stored in the database], 0070-0082 [seeker…prompted to enter substantial amount of information…matching performed…seeker can be prompted to provide additional information or alter existing information in response to various conditions. For example, an employment seeker may not match well with any position displayed to him or her, causing the system to prompt the user to enter missing attributes that might improve the employment seeker's match level for the positions. Alternatively, an employment seeker may match well with a position, but the position is not displayed to the employment seeker because of his or her preferences, causing the system to prompt the employment seeker to augment or modify his or her preferences. Answering iterative data collection questions…weighting…matching scores], 0054-0056 [value is weighted. Preferably, each attribute is associated with a weight value that is multiplied by the value generated in step 705; however, weighting can be accomplished by any other suitable weighting process or formula. At step 715, the weighted values are combined to produce a combined value. Preferably, the weighted values are combined by summing all of the weighted values; however, the weighted values can be combined by multiplying the weighted values together or any other suitable process or formula. Preferably, the combined value is scaled to a range of 0 to 100% to produce a match score or value, with 100% being an ideal match on each attribute; however, the combined value can be scaled to any suitable range, including ranges with maxima in excess of 100%. Further, the combined value can be the match score or value without scaling, or any other suitable operation can be performed on the combined value to produce the matching score or value], 0005 [employers…job seekers…qualifications…qualified applications…unqualifies applicants…disregard], 0008 [match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes], 0009 [enables a user to specify a comparison conditions and determines a first group from a plurality of entities, wherein the first group satisfies the first comparison conditions], 0032 [match level…satisfies a threshold condition], 0034-0035 [threshold condition for employment], 0037-0039 [unqualified employment seekers…those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition], 0048-0050 [indicator…matching value greater than a threshold], 0090-0096 [“system queries the seeker…seekers can be prompted to enter importance/recency weighting… determining the priority of iterative data collection questions… match element question whose weight has the biggest potential sway on the match”], 0111-0115, 0131-0135, 0150 [Table A – questionnaire, questions], 0152 [Table C]).
Although not all of the above limitations may be disclosed in the same embodiments of Rosen, the above limitations are disclosed by the above reference Rosen in various embodiments of the reference. Therefore, it would be obvious to one of ordinary skill in the art to show Applicant’s claimed limitations/invention above as taught by the embodiments of Rosen itself since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 1, Rosen discloses an assessment system configured to automatically assess an individual and an associated job using a computing device, comprising: 
a) a benchmark module that stores a benchmark associated with a job (¶¶ 0030-0033 [match-based employment…employment seeker…fill a job/position…matching system compares attributes…step 120… only positions with a match level that satisfies a threshold condition are presented], 0033-0039 [“matching system also compares the attributes desired by the employee seeker with attributes of the employment seekers on the system to generate a match level for each employment seeker for the position…the comparison of steps 115 and 125 are performed simultaneously and return the same value to both the employment seeker and the employee seeker for a pairing of employment seeker and job opening…it is determined whether the employment seeker is displayed to the employer seeker for the indicated position…the employment seeker is displayed to the employee seeker if the employment seeker is one of the top matches for a position and the match is strong enough to satisfy the threshold condition”], 0150 [See Table A - benchmarking]): 
5b) an electronic library of questions associated with an array of characteristics; c) a survey module functionally coupled to the electronic library and the benchmark module that automatically performs an assessment by automatically selecting questions from the electronic library based on the benchmark and applying such questions to an individual using a user interface module; and 10d) an analysis module functionally coupled to the survey module that analyzes application of the assessment process to the individual (¶¶ 0080-0085 [“[a]nswering iterative data collection questions”], 0053-0054 [human resources information is determined or mined from the employment system's activity and/or a database of transactions or other suitable data based on the employment system's activity (e.g., positions being filled by employment seekers, position and employment seeker match profiles, etc.) and made available to the employment system's users…system users can determine which employee seekers, or which type of employee seekers (e.g., web-based programming consultant firms, Fortune 500 companies, Pharmaceutical companies, political consultants, etc.), are hiring, which regions (e.g., Southern States, Chicago-area, Alaska, etc.) or fields (e.g., JAVA programming, truck driving, security, toxic mold litigation, etc.) are hiring, what compensation rates are being offered, the common attributes of employment seekers that are being hired (e.g., education level, certificates held, age, experience level, desired compensation level, etc.), the common attributes of employee seekers and/or positions that are generating interest (e.g., benefits, work environment, compensation level, type of work, etc.), the compensation level being sought by employment seekers with particular skills, or any other suitable information. System users can use the human resources information when generating their own matching profiles, when deciding whether to modify their matching profile, when just investigating the marketplace, or for any other suitable reason. Users can mine or query the human resources information by constructing custom database queries (e.g., an SQL query), using standard, system-provided queries, using query wizards or in any other suitable manner. If desired, the queries can be read-only; thus, preventing a user from altering the information stored in the database], 0070-0082 [seeker…prompted to enter substantial amount of information…matching performed…seeker can be prompted to provide additional information or alter existing information in response to various conditions. For example, an employment seeker may not match well with any position displayed to him or her, causing the system to prompt the user to enter missing attributes that might improve the employment seeker's match level for the positions. Alternatively, an employment seeker may match well with a position, but the position is not displayed to the employment seeker because of his or her preferences, causing the system to prompt the employment seeker to augment or modify his or her preferences. Answering iterative data collection questions…weighting…matching scores], 0054-0056 [value is weighted. Preferably, each attribute is associated with a weight value that is multiplied by the value generated in step 705; however, weighting can be accomplished by any other suitable weighting process or formula. At step 715, the weighted values are combined to produce a combined value. Preferably, the weighted values are combined by summing all of the weighted values; however, the weighted values can be combined by multiplying the weighted values together or any other suitable process or formula. Preferably, the combined value is scaled to a range of 0 to 100% to produce a match score or value, with 100% being an ideal match on each attribute; however, the combined value can be scaled to any suitable range, including ranges with maxima in excess of 100%. Further, the combined value can be the match score or value without scaling, or any other suitable operation can be performed on the combined value to produce the matching score or value], 0005 [employers…job seekers…qualifications…qualified applications…unqualifies applicants…disregard], 0008 [match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes], 0009 [enables a user to specify a comparison conditions and determines a first group from a plurality of entities, wherein the first group satisfies the first comparison conditions], 0032 [match level…satisfies a threshold condition], 0034-0035 [threshold condition for employment], 0037-0039 [unqualified employment seekers…those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition], 0048-0050 [indicator…matching value greater than a threshold], 0090-0096 [“system queries the seeker…seekers can be prompted to enter importance/recency weighting… determining the priority of iterative data collection questions… match element question whose weight has the biggest potential sway on the match”], 0111-0115, 0131-0135, 0150 [Table A – questionnaire, questions], 0152 [Table C]).  
Although not all of the above limitations may be disclosed in the same embodiments of Rosen, the above limitations are disclosed by the above reference Rosen in various embodiments of the reference. Therefore, it would be obvious to one of ordinary skill in the art to show Applicant’s claimed limitations/invention above as taught by the embodiments of Rosen itself since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per claim 19, Rosen discloses an assessment system configured to automatically assess an individual and an associated job using a computing device over a computerized network, comprising: 
15a) a benchmark module that stores a benchmark associated with a job, wherein the benchmark includes both minimum threshold scores and maximum threshold scores associated with particular characteristics (see citations for claims 7-8 above and also see ¶¶ 0030-0033 [match-based employment…employment seeker…fill a job/position…matching system compares attributes…step 120… only positions with a match level that satisfies a threshold condition are presented], 0033-0039 [“matching system also compares the attributes desired by the employee seeker with attributes of the employment seekers on the system to generate a match level for each employment seeker for the position…the comparison of steps 115 and 125 are performed simultaneously and return the same value to both the employment seeker and the employee seeker for a pairing of employment seeker and job opening…it is determined whether the employment seeker is displayed to the employer seeker for the indicated position…the employment seeker is displayed to the employee seeker if the employment seeker is one of the top matches for a position and the match is strong enough to satisfy the threshold condition”], 0005 [employers…job seekers…qualifications…qualified applications…unqualifies applicants…disregard], 0008 [match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes], 0009 [enables a user to specify a comparison conditions and determines a first group from a plurality of entities, wherein the first group satisfies the first comparison conditions], 0032 [match level…satisfies a threshold condition], 0034-0035 [threshold condition for employment], 0037-0039 [unqualified employment seekers…those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition], 0048-0050 [indicator…matching value greater than a threshold], 0090-0092 [results with scores including and over a certain threshold (e.g., 90%) are bolded and/or highlighted, scores including and over another threshold (e.g., 60%) but below the higher threshold are in a normal style, and scores below that are grayed out or otherwise visually deemphasized], 0097-0098, 0105-0117 [position details and application process and match scoring within the range of what the employee seeker is looking for]); 
b) an electronic library of questions associated with an array of characteristics; c) a survey module functionally coupled to the electronic library and the 20benchmark module that automatically generates a benchmark associated with a job by applying an assessment to a pool of individuals that perform that job and that automatically performs an assessment by automatically selecting questions from the 55Docket No.: J0140tl CP electronic library based on the benchmark and applying such questions to an individual using a user interface module over a computerized network (see citations above for claims 7, 9-10 and also see ¶¶ 0053-0054 [human resources information is determined or mined from the employment system's activity and/or a database of transactions or other suitable data based on the employment system's activity (e.g., positions being filled by employment seekers, position and employment seeker match profiles, etc.) and made available to the employment system's users…system users can determine which employee seekers, or which type of employee seekers (e.g., web-based programming consultant firms, Fortune 500 companies, Pharmaceutical companies, political consultants, etc.), are hiring, which regions (e.g., Southern States, Chicago-area, Alaska, etc.) or fields (e.g., JAVA programming, truck driving, security, toxic mold litigation, etc.) are hiring, what compensation rates are being offered, the common attributes of employment seekers that are being hired (e.g., education level, certificates held, age, experience level, desired compensation level, etc.), the common attributes of employee seekers and/or positions that are generating interest (e.g., benefits, work environment, compensation level, type of work, etc.), the compensation level being sought by employment seekers with particular skills, or any other suitable information. System users can use the human resources information when generating their own matching profiles, when deciding whether to modify their matching profile, when just investigating the marketplace, or for any other suitable reason. Users can mine or query the human resources information by constructing custom database queries (e.g., an SQL query), using standard, system-provided queries, using query wizards or in any other suitable manner. If desired, the queries can be read-only; thus, preventing a user from altering the information stored in the database], 0070-0082 [seeker…prompted to enter substantial amount of information…matching performed…seeker can be prompted to provide additional information or alter existing information in response to various conditions. For example, an employment seeker may not match well with any position displayed to him or her, causing the system to prompt the user to enter missing attributes that might improve the employment seeker's match level for the positions. Alternatively, an employment seeker may match well with a position, but the position is not displayed to the employment seeker because of his or her preferences, causing the system to prompt the employment seeker to augment or modify his or her preferences. Answering iterative data collection questions…weighting…matching scores], 0054-0056 [value is weighted. Preferably, each attribute is associated with a weight value that is multiplied by the value generated in step 705; however, weighting can be accomplished by any other suitable weighting process or formula. At step 715, the weighted values are combined to produce a combined value. Preferably, the weighted values are combined by summing all of the weighted values; however, the weighted values can be combined by multiplying the weighted values together or any other suitable process or formula. Preferably, the combined value is scaled to a range of 0 to 100% to produce a match score or value, with 100% being an ideal match on each attribute; however, the combined value can be scaled to any suitable range, including ranges with maxima in excess of 100%. Further, the combined value can be the match score or value without scaling, or any other suitable operation can be performed on the combined value to produce the matching score or value], 0005 [employers…job seekers…qualifications…qualified applications…unqualifies applicants…disregard], 0008 [match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes], 0009 [enables a user to specify a comparison conditions and determines a first group from a plurality of entities, wherein the first group satisfies the first comparison conditions], 0032 [match level…satisfies a threshold condition], 0034-0035 [threshold condition for employment], 0037-0039 [unqualified employment seekers…those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition], 0048-0050 [indicator…matching value greater than a threshold], 0090-0092, 0110-0117; see also ¶¶ 0009, 0035-0036 [displaying employment seekers and their attributes to employee seekers after matching], 0049-0052 [how analyzed and matched information is displayed to users – see Figs. 5-6 with these paragraphs as an example of a report being displayed], 0084-0087, 0098-0099, 0105-0107, 0132-0133 [0133 – displaying results]); 
d) an analysis module functionally coupled to the survey module that analyzes application of the assessment process to the individual (¶¶ 0030-0039 [a match-based employment system is provided. FIG. 1 shows a preferred process for matching employment seekers with positions…(information is collected using various methods – e.g. inputs, etc.,)…matching system compares attributes (analyzing)…generate match level…matching system also compares the attributes desired by the employee seeker with attributes of the employment seekers on the system to generate a match level for each employment seeker for the position. Preferably, the comparison of steps 115 and 125 are performed simultaneously and return the same value to both the employment seeker and the employee seeker for a pairing of employment seeker and job opening (i.e., two-way matching)… comparisons can be performed in any suitable order and the results from one comparison can be used to modify the results of the other comparison (process of “analyzing”)], 0128 [information…analyzed for human resources trends], 0110-0117; see also 0080-0085 [“[a]nswering iterative data collection questions”], 0053-0054 [human resources information is determined or mined from the employment system's activity and/or a database of transactions or other suitable data based on the employment system's activity (e.g., positions being filled by employment seekers, position and employment seeker match profiles, etc.) and made available to the employment system's users…system users can determine which employee seekers, or which type of employee seekers (e.g., web-based programming consultant firms, Fortune 500 companies, Pharmaceutical companies, political consultants, etc.), are hiring, which regions (e.g., Southern States, Chicago-area, Alaska, etc.) or fields (e.g., JAVA programming, truck driving, security, toxic mold litigation, etc.) are hiring, what compensation rates are being offered, the common attributes of employment seekers that are being hired (e.g., education level, certificates held, age, experience level, desired compensation level, etc.), the common attributes of employee seekers and/or positions that are generating interest (e.g., benefits, work environment, compensation level, type of work, etc.), the compensation level being sought by employment seekers with particular skills, or any other suitable information. System users can use the human resources information when generating their own matching profiles, when deciding whether to modify their matching profile, when just investigating the marketplace, or for any other suitable reason. Users can mine or query the human resources information by constructing custom database queries (e.g., an SQL query), using standard, system-provided queries, using query wizards or in any other suitable manner. If desired, the queries can be read-only; thus, preventing a user from altering the information stored in the database], 0070-0082 [seeker…prompted to enter substantial amount of information…matching performed…seeker can be prompted to provide additional information or alter existing information in response to various conditions. For example, an employment seeker may not match well with any position displayed to him or her, causing the system to prompt the user to enter missing attributes that might improve the employment seeker's match level for the positions. Alternatively, an employment seeker may match well with a position, but the position is not displayed to the employment seeker because of his or her preferences, causing the system to prompt the employment seeker to augment or modify his or her preferences. Answering iterative data collection questions…weighting…matching scores], 0054-0056 [value is weighted. Preferably, each attribute is associated with a weight value that is multiplied by the value generated in step 705; however, weighting can be accomplished by any other suitable weighting process or formula. At step 715, the weighted values are combined to produce a combined value. Preferably, the weighted values are combined by summing all of the weighted values; however, the weighted values can be combined by multiplying the weighted values together or any other suitable process or formula. Preferably, the combined value is scaled to a range of 0 to 100% to produce a match score or value, with 100% being an ideal match on each attribute; however, the combined value can be scaled to any suitable range, including ranges with maxima in excess of 100%. Further, the combined value can be the match score or value without scaling, or any other suitable operation can be performed on the combined value to produce the matching score or value], 0005 [employers…job seekers…qualifications…qualified applications…unqualifies applicants…disregard], 0008 [match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes], 0009 [enables a user to specify a comparison conditions and determines a first group from a plurality of entities, wherein the first group satisfies the first comparison conditions], 0032 [match level…satisfies a threshold condition], 0034-0035 [threshold condition for employment], 0037-0039 [unqualified employment seekers…those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition], 0048-0050 [indicator…matching value greater than a threshold], 0090-0096 [“system queries the seeker…seekers can be prompted to enter importance/recency weighting… determining the priority of iterative data collection questions… match element question whose weight has the biggest potential sway on the match”], 0111-0115, 0131-0135, 0150 [Table A – questionnaire, questions], 0152 [Table C]).
Although not all of the above limitations may be disclosed in the same embodiments of Rosen, the above limitations are disclosed by the above reference Rosen in various embodiments of the reference. Therefore, it would be obvious to one of ordinary skill in the art to show Applicant’s claimed limitations/invention above as taught by the embodiments of Rosen itself since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per claim 8, Rosen discloses the method of claim 7, further comprising the step of automatically analyzing application of the assessment process to the individual using a computing device (¶¶ 0030-0039 [a match-based employment system is provided. FIG. 1 shows a preferred process for matching employment seekers with positions…(information is collected using various methods – e.g. inputs, etc.,)…matching system compares attributes (analyzing)…generate match level…matching system also compares the attributes desired by the employee seeker with attributes of the employment seekers on the system to generate a match level for each employment seeker for the position. Preferably, the comparison of steps 115 and 125 are performed simultaneously and return the same value to both the employment seeker and the employee seeker for a pairing of employment seeker and job opening (i.e., two-way matching)… comparisons can be performed in any suitable order and the results from one comparison can be used to modify the results of the other comparison (process of “analyzing”)], 0128 [information…analyzed for human resources trends], 0110-0117).
As per claim 9, Rosen discloses the method of claim 7, further comprising automatically generates a benchmark associated with a job by applying an assessment to a pool of individuals that perform that job (see citations for claims 7-8 above and also see ¶¶ 0005 [employers…job seekers…qualifications…qualified applications…unqualifies applicants…disregard], 0008 [match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes], 0009 [enables a user to specify a comparison conditions and determines a first group from a plurality of entities, wherein the first group satisfies the first comparison conditions], 0032 [match level…satisfies a threshold condition], 0034-0035 [threshold condition for employment], 0037-0039 [unqualified employment seekers…those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition], 0048-0050 [indicator…matching value greater than a threshold], 0090-0092, 0110-0117). 
As per claim 10, Rosen discloses the method of claim 7, further comprising generating both minimum threshold scores and maximum threshold scores associated with the plurality of characteristics while associating the benchmark with the plurality of characteristics (see citations for claims 7-8 above and also see ¶¶ 0005 [employers…job seekers…qualifications…qualified applications…unqualifies applicants…disregard], 0008 [match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes], 0009 [enables a user to specify a comparison conditions and determines a first group from a plurality of entities, wherein the first group satisfies the first comparison conditions], 0032 [match level…satisfies a threshold condition], 0034-0035 [threshold condition for employment], 0037-0039 [unqualified employment seekers…those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition], 0048-0050 [indicator…matching value greater than a threshold], 0090-0092 [results with scores including and over a certain threshold (e.g., 90%) are bolded and/or highlighted, scores including and over another threshold (e.g., 60%) but below the higher threshold are in a normal style, and scores below that are grayed out or otherwise visually deemphasized], 0097-0098, 0105-0117 [position details and application process and match scoring within the range of what the employee seeker is looking for]). 
As per claim 11, Rosen discloses the method of claim 7, further comprising providing a benchmark library including electronic records of an array of benchmarks (this is a database used for storing employment requirements) against which the analysis module may compare an individual and automatically applying automatically selected questions associated with each of the array of benchmarks to the individual (see citations above for claims 7, 9-10 and also see ¶¶ 0053-0054 [human resources information is determined or mined from the employment system's activity and/or a database of transactions or other suitable data based on the employment system's activity (e.g., positions being filled by employment seekers, position and employment seeker match profiles, etc.) and made available to the employment system's users…system users can determine which employee seekers, or which type of employee seekers (e.g., web-based programming consultant firms, Fortune 500 companies, Pharmaceutical companies, political consultants, etc.), are hiring, which regions (e.g., Southern States, Chicago-area, Alaska, etc.) or fields (e.g., JAVA programming, truck driving, security, toxic mold litigation, etc.) are hiring, what compensation rates are being offered, the common attributes of employment seekers that are being hired (e.g., education level, certificates held, age, experience level, desired compensation level, etc.), the common attributes of employee seekers and/or positions that are generating interest (e.g., benefits, work environment, compensation level, type of work, etc.), the compensation level being sought by employment seekers with particular skills, or any other suitable information. System users can use the human resources information when generating their own matching profiles, when deciding whether to modify their matching profile, when just investigating the marketplace, or for any other suitable reason. Users can mine or query the human resources information by constructing custom database queries (e.g., an SQL query), using standard, system-provided queries, using query wizards or in any other suitable manner. If desired, the queries can be read-only; thus, preventing a user from altering the information stored in the database], 0070-0082 [seeker…prompted to enter substantial amount of information…matching performed…seeker can be prompted to provide additional information or alter existing information in response to various conditions. For example, an employment seeker may not match well with any position displayed to him or her, causing the system to prompt the user to enter missing attributes that might improve the employment seeker's match level for the positions. Alternatively, an employment seeker may match well with a position, but the position is not displayed to the employment seeker because of his or her preferences, causing the system to prompt the employment seeker to augment or modify his or her preferences. Answering iterative data collection questions…weighting…matching scores], 0054-0056 [value is weighted. Preferably, each attribute is associated with a weight value that is multiplied by the value generated in step 705; however, weighting can be accomplished by any other suitable weighting process or formula. At step 715, the weighted values are combined to produce a combined value. Preferably, the weighted values are combined by summing all of the weighted values; however, the weighted values can be combined by multiplying the weighted values together or any other suitable process or formula. Preferably, the combined value is scaled to a range of 0 to 100% to produce a match score or value, with 100% being an ideal match on each attribute; however, the combined value can be scaled to any suitable range, including ranges with maxima in excess of 100%. Further, the combined value can be the match score or value without scaling, or any other suitable operation can be performed on the combined value to produce the matching score or value], 0005 [employers…job seekers…qualifications…qualified applications…unqualifies applicants…disregard], 0008 [match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes], 0009 [enables a user to specify a comparison conditions and determines a first group from a plurality of entities, wherein the first group satisfies the first comparison conditions], 0032 [match level…satisfies a threshold condition], 0034-0035 [threshold condition for employment], 0037-0039 [unqualified employment seekers…those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition], 0048-0050 [indicator…matching value greater than a threshold], 0090-0092, 0110-0117). 
As per claim 12, Rosen discloses the method of claim 7, further comprising automatically generates a report that details the analysis of the individual with respect to the job (see citations above claims 7-11 and also see ¶¶ 0009, 0035-0036 [displaying employment seekers and their attributes to employee seekers after matching], 0049-0052 [how analyzed and matched information is displayed to users – see Figs. 5-6 with these paragraphs as an example of a report being displayed], 0084-0087, 0098-0099, 0105-0107, 0132-0133 [0133 – displaying results]). 
As per claim 14, Rosen discloses the method of claim 8, further comprising automatically generates a benchmark associated with a job by applying an assessment to a pool of individuals that perform that job (see citations above for claims 9-11 and also see ¶¶ 0007, 0033-0035, 0040-0045, 0052-0054, 0093-0095). 
As per claim 15, Rosen discloses the method of claim 14, further comprising generating both minimum threshold scores and maximum threshold scores associated with the plurality of characteristics while associating the benchmark with the plurality of characteristics (see citations for claims 7-8 above and also see ¶¶ 0005 [employers…job seekers…qualifications…qualified applications…unqualifies applicants…disregard], 0008 [match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes], 0009 [enables a user to specify a comparison conditions and determines a first group from a plurality of entities, wherein the first group satisfies the first comparison conditions], 0032 [match level…satisfies a threshold condition], 0034-0035 [threshold condition for employment], 0037-0039 [unqualified employment seekers…those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition], 0048-0050 [indicator…matching value greater than a threshold], 0090-0092 [results with scores including and over a certain threshold (e.g., 90%) are bolded and/or highlighted, scores including and over another threshold (e.g., 60%) but below the higher threshold are in a normal style, and scores below that are grayed out or otherwise visually deemphasized], 0097-0098, 0105-0117 [position details and application process and match scoring within the range of what the employee seeker is looking for]). 
As per claim 16, Rosen discloses the method of claim 15, further comprising providing a benchmark library including electronic records of an array of benchmarks against which the analysis module may compare an individual and automatically applying automatically selected questions associated with each of the array of benchmarks to the individual (see citations above for claims 7, 9-10 and also see ¶¶ 0053-0054 [human resources information is determined or mined from the employment system's activity and/or a database of transactions or other suitable data based on the employment system's activity (e.g., positions being filled by employment seekers, position and employment seeker match profiles, etc.) and made available to the employment system's users…system users can determine which employee seekers, or which type of employee seekers (e.g., web-based programming consultant firms, Fortune 500 companies, Pharmaceutical companies, political consultants, etc.), are hiring, which regions (e.g., Southern States, Chicago-area, Alaska, etc.) or fields (e.g., JAVA programming, truck driving, security, toxic mold litigation, etc.) are hiring, what compensation rates are being offered, the common attributes of employment seekers that are being hired (e.g., education level, certificates held, age, experience level, desired compensation level, etc.), the common attributes of employee seekers and/or positions that are generating interest (e.g., benefits, work environment, compensation level, type of work, etc.), the compensation level being sought by employment seekers with particular skills, or any other suitable information. System users can use the human resources information when generating their own matching profiles, when deciding whether to modify their matching profile, when just investigating the marketplace, or for any other suitable reason. Users can mine or query the human resources information by constructing custom database queries (e.g., an SQL query), using standard, system-provided queries, using query wizards or in any other suitable manner. If desired, the queries can be read-only; thus, preventing a user from altering the information stored in the database], 0070-0082 [seeker…prompted to enter substantial amount of information…matching performed…seeker can be prompted to provide additional information or alter existing information in response to various conditions. For example, an employment seeker may not match well with any position displayed to him or her, causing the system to prompt the user to enter missing attributes that might improve the employment seeker's match level for the positions. Alternatively, an employment seeker may match well with a position, but the position is not displayed to the employment seeker because of his or her preferences, causing the system to prompt the employment seeker to augment or modify his or her preferences. Answering iterative data collection questions…weighting…matching scores], 0054-0056 [value is weighted. Preferably, each attribute is associated with a weight value that is multiplied by the value generated in step 705; however, weighting can be accomplished by any other suitable weighting process or formula. At step 715, the weighted values are combined to produce a combined value. Preferably, the weighted values are combined by summing all of the weighted values; however, the weighted values can be combined by multiplying the weighted values together or any other suitable process or formula. Preferably, the combined value is scaled to a range of 0 to 100% to produce a match score or value, with 100% being an ideal match on each attribute; however, the combined value can be scaled to any suitable range, including ranges with maxima in excess of 100%. Further, the combined value can be the match score or value without scaling, or any other suitable operation can be performed on the combined value to produce the matching score or value], 0005 [employers…job seekers…qualifications…qualified applications…unqualifies applicants…disregard], 0008 [match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes], 0009 [enables a user to specify a comparison conditions and determines a first group from a plurality of entities, wherein the first group satisfies the first comparison conditions], 0032 [match level…satisfies a threshold condition], 0034-0035 [threshold condition for employment], 0037-0039 [unqualified employment seekers…those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition], 0048-0050 [indicator…matching value greater than a threshold], 0090-0092, 0110-0117). 
As per claim 17, Rosen discloses the method of claim 16, further comprising automatically generates a report that details the analysis of the individual with respect to the job (see citations above claims 7-11 and also see ¶¶ 0009, 0035-0036 [displaying employment seekers and their attributes to employee seekers after matching], 0049-0052 [how analyzed and matched information is displayed to users – see Figs. 5-6 with these paragraphs as an example of a report being displayed], 0084-0087, 0098-0099, 0105-0107, 0132-0133 [0133 – displaying results]). 


As per claim 2, Rosen discloses the system of Claim 1, wherein the survey module automatically generates a benchmark associated with a job by applying an assessment to a pool of individuals that 15perform that job (see citations for claims 7-8 above and also see ¶¶ 0005 [employers…job seekers…qualifications…qualified applications…unqualifies applicants…disregard], 0008 [match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes], 0009 [enables a user to specify a comparison conditions and determines a first group from a plurality of entities, wherein the first group satisfies the first comparison conditions], 0032 [match level…satisfies a threshold condition], 0034-0035 [threshold condition for employment], 0037-0039 [unqualified employment seekers…those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition], 0048-0050 [indicator…matching value greater than a threshold], 0090-0092, 0110-0117).  
As per claim 3, Rosen discloses the system of Claim 1, wherein the benchmark includes both minimum threshold scores and maximum threshold scores associated with particular characteristics (see citations for claims 7-8 above and also see ¶¶ 0005 [employers…job seekers…qualifications…qualified applications…unqualifies applicants…disregard], 0008 [match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes], 0009 [enables a user to specify a comparison conditions and determines a first group from a plurality of entities, wherein the first group satisfies the first comparison conditions], 0032 [match level…satisfies a threshold condition], 0034-0035 [threshold condition for employment], 0037-0039 [unqualified employment seekers…those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition], 0048-0050 [indicator…matching value greater than a threshold], 0090-0092 [results with scores including and over a certain threshold (e.g., 90%) are bolded and/or highlighted, scores including and over another threshold (e.g., 60%) but below the higher threshold are in a normal style, and scores below that are grayed out or otherwise visually deemphasized], 0097-0098, 0105-0117 [position details and application process and match scoring within the range of what the employee seeker is looking for]).  
20 As per claim 4, Rosen discloses the system of Claim 1, further comprising a benchmark library including electronic records of an array of benchmarks against which the analysis module may compare an individual (see citations above for claims 7, 9-10 and also see ¶¶ 0053-0054 [human resources information is determined or mined from the employment system's activity and/or a database of transactions or other suitable data based on the employment system's activity (e.g., positions being filled by employment seekers, position and employment seeker match profiles, etc.) and made available to the employment system's users…system users can determine which employee seekers, or which type of employee seekers (e.g., web-based programming consultant firms, Fortune 500 companies, Pharmaceutical companies, political consultants, etc.), are hiring, which regions (e.g., Southern States, Chicago-area, Alaska, etc.) or fields (e.g., JAVA programming, truck driving, security, toxic mold litigation, etc.) are hiring, what compensation rates are being offered, the common attributes of employment seekers that are being hired (e.g., education level, certificates held, age, experience level, desired compensation level, etc.), the common attributes of employee seekers and/or positions that are generating interest (e.g., benefits, work environment, compensation level, type of work, etc.), the compensation level being sought by employment seekers with particular skills, or any other suitable information. System users can use the human resources information when generating their own matching profiles, when deciding whether to modify their matching profile, when just investigating the marketplace, or for any other suitable reason. Users can mine or query the human resources information by constructing custom database queries (e.g., an SQL query), using standard, system-provided queries, using query wizards or in any other suitable manner. If desired, the queries can be read-only; thus, preventing a user from altering the information stored in the database], 0070-0082 [seeker…prompted to enter substantial amount of information…matching performed…seeker can be prompted to provide additional information or alter existing information in response to various conditions. For example, an employment seeker may not match well with any position displayed to him or her, causing the system to prompt the user to enter missing attributes that might improve the employment seeker's match level for the positions. Alternatively, an employment seeker may match well with a position, but the position is not displayed to the employment seeker because of his or her preferences, causing the system to prompt the employment seeker to augment or modify his or her preferences. Answering iterative data collection questions…weighting…matching scores], 0054-0056 [value is weighted. Preferably, each attribute is associated with a weight value that is multiplied by the value generated in step 705; however, weighting can be accomplished by any other suitable weighting process or formula. At step 715, the weighted values are combined to produce a combined value. Preferably, the weighted values are combined by summing all of the weighted values; however, the weighted values can be combined by multiplying the weighted values together or any other suitable process or formula. Preferably, the combined value is scaled to a range of 0 to 100% to produce a match score or value, with 100% being an ideal match on each attribute; however, the combined value can be scaled to any suitable range, including ranges with maxima in excess of 100%. Further, the combined value can be the match score or value without scaling, or any other suitable operation can be performed on the combined value to produce the matching score or value], 0005 [employers…job seekers…qualifications…qualified applications…unqualifies applicants…disregard], 0008 [match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes], 0009 [enables a user to specify a comparison conditions and determines a first group from a plurality of entities, wherein the first group satisfies the first comparison conditions], 0032 [match level…satisfies a threshold condition], 0034-0035 [threshold condition for employment], 0037-0039 [unqualified employment seekers…those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition], 0048-0050 [indicator…matching value greater than a threshold], 0090-0092, 0110-0117).  
As per claim 5, Rosen discloses the system of Claim 1, wherein the analysis module automatically generates a report that details the analysis of the individual with respect to the job (see citations above claims 7-11 and also see ¶¶ 0009, 0035-0036 [displaying employment seekers and their attributes to employee seekers after matching], 0049-0052 [how analyzed and matched information is displayed to users – see Figs. 5-6 with these paragraphs as an example of a report being displayed], 0084-0087, 0098-0099, 0105-0107, 0132-0133 [0133 – displaying results]).  


Claims 6, 13, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosen et al., (US 2006/0229896) in view of O’Malley (US 2011/0276507).
As per claim 13, Rosen discloses the method of claim 7, further comprising modifying the benchmark based on real-time employment data from an employer, including real-time data regarding hiring of employees within an employee pool associated with a particular benchmark (see citations above for claims 7-12 and also see ¶¶ 0009 [modifying condition], 0033, 0040, 0048-0049 [attribute is altered…matching profile with the altered attribute is matched by the system…altered again…matched again…process repeats (as altering/modifications occur)], 0052-0055, 0037 [unqualified…not displayed to employee seekers], 0097 [threshold is…adjustable], 0130, 0109-0118, 0005 [employers…job seekers…qualifications…qualified applications…unqualifies applicants…disregard], 0008 [match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes], 0009 [enables a user to specify a comparison conditions and determines a first group from a plurality of entities, wherein the first group satisfies the first comparison conditions], 0032 [match level…satisfies a threshold condition], 0034-0035 [threshold condition for employment], 0037-0039 [unqualified employment seekers…those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition], 0048-0050 [indicator…matching value greater than a threshold], 0090-0092, 0030-0033 [comparison of steps 115 and 125 are performed simultaneously and return the same value to both the employment seeker and the employee seeker for a pairing of employment seeker and job opening (i.e., two-way matching);], 0059-0060 [the system is working in real-time], 0079-0080 [another example showing real-time/simultaneous data gathering and matching]). 
Rosen does not explicitly state firing people and does not explicitly state the term “real-time” (although Rosen does disclose the matching occurring as the data comes in or is modified (the concept of real-time is discussed as examples are provided) – see ¶̬¶ 0030-0033 [comparison of steps 115 and 125 are performed simultaneously and return the same value to both the employment seeker and the employee seeker for a pairing of employment seeker and job opening (i.e., two-way matching);], 0059-0060 [the system is working in real-time], 0079-0080 [another example showing real-time/simultaneous data gathering and matching]).
Analogous O’Malley discloses firing people and data exchange in real-time (Abstract; ¶¶ 0763 [ability…fire…staff], 0064, 0408, 0479).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Rosen firing people and collecting such data (as the hiring and other data is collected) and using the term real-time (to show the exemplified real-time processes) as taught by analogous art O’Malley in order to improve the efficacy and accuracy of the human resource process of employer-employee assessment and matching since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of O’Malley would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

As per claim 18, Rosen discloses the method of claim 17, further comprising modifying the benchmark based on real-time employment data from an employer, including real-time data regarding hiring of employees within an employee pool associated with a particular benchmark (see citations above for claims 7-12 and also see ¶¶ 0009 [modifying condition], 0033, 0040, 0048-0049 [attribute is altered…matching profile with the altered attribute is matched by the system…altered again…matched again…process repeats (as altering/modifications occur)], 0052-0055, 0037 [unqualified…not displayed to employee seekers], 0097 [threshold is…adjustable], 0130, 0109-0118, 0005 [employers…job seekers…qualifications…qualified applications…unqualifies applicants…disregard], 0008 [match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes], 0009 [enables a user to specify a comparison conditions and determines a first group from a plurality of entities, wherein the first group satisfies the first comparison conditions], 0032 [match level…satisfies a threshold condition], 0034-0035 [threshold condition for employment], 0037-0039 [unqualified employment seekers…those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition], 0048-0050 [indicator…matching value greater than a threshold], 0090-0092, 0030-0033 [comparison of steps 115 and 125 are performed simultaneously and return the same value to both the employment seeker and the employee seeker for a pairing of employment seeker and job opening (i.e., two-way matching);], 0059-0060 [the system is working in real-time], 0079-0080 [another example showing real-time/simultaneous data gathering and matching]). 
Rosen does not explicitly state firing people and does not explicitly state the term “real-time” (although Rosen does disclose the matching occurring as the data comes in or is modified (the concept of real-time is discussed as examples are provided) – see ¶̬¶ 0030-0033 [comparison of steps 115 and 125 are performed simultaneously and return the same value to both the employment seeker and the employee seeker for a pairing of employment seeker and job opening (i.e., two-way matching);], 0059-0060 [the system is working in real-time], 0079-0080 [another example showing real-time/simultaneous data gathering and matching]).
Analogous O’Malley discloses firing people and data exchange in real-time (Abstract; ¶¶ 0763 [ability…fire…staff], 0064, 0408, 0479).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Rosen firing people and collecting such data (as the hiring and other data is collected) and using the term real-time (to show the exemplified real-time processes) as taught by analogous art O’Malley in order to improve the efficacy and accuracy of the human resource process of employer-employee assessment and matching since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of O’Malley would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

As per claim 20, Rosen discloses the system of Claim 19, further comprising: e) a benchmark library including electronic records of an array of benchmarks against which the analysis module may compare an individual (see citations above for claims 7, 9-10 and also see ¶¶ 0053-0054 [human resources information is determined or mined from the employment system's activity and/or a database of transactions or other suitable data based on the employment system's activity (e.g., positions being filled by employment seekers, position and employment seeker match profiles, etc.) and made available to the employment system's users…system users can determine which employee seekers, or which type of employee seekers (e.g., web-based programming consultant firms, Fortune 500 companies, Pharmaceutical companies, political consultants, etc.), are hiring, which regions (e.g., Southern States, Chicago-area, Alaska, etc.) or fields (e.g., JAVA programming, truck driving, security, toxic mold litigation, etc.) are hiring, what compensation rates are being offered, the common attributes of employment seekers that are being hired (e.g., education level, certificates held, age, experience level, desired compensation level, etc.), the common attributes of employee seekers and/or positions that are generating interest (e.g., benefits, work environment, compensation level, type of work, etc.), the compensation level being sought by employment seekers with particular skills, or any other suitable information. System users can use the human resources information when generating their own matching profiles, when deciding whether to modify their matching profile, when just investigating the marketplace, or for any other suitable reason. Users can mine or query the human resources information by constructing custom database queries (e.g., an SQL query), using standard, system-provided queries, using query wizards or in any other suitable manner. If desired, the queries can be read-only; thus, preventing a user from altering the information stored in the database], 0070-0082 [seeker…prompted to enter substantial amount of information…matching performed…seeker can be prompted to provide additional information or alter existing information in response to various conditions. For example, an employment seeker may not match well with any position displayed to him or her, causing the system to prompt the user to enter missing attributes that might improve the employment seeker's match level for the positions. Alternatively, an employment seeker may match well with a position, but the position is not displayed to the employment seeker because of his or her preferences, causing the system to prompt the employment seeker to augment or modify his or her preferences. Answering iterative data collection questions…weighting…matching scores], 0054-0056 [value is weighted. Preferably, each attribute is associated with a weight value that is multiplied by the value generated in step 705; however, weighting can be accomplished by any other suitable weighting process or formula. At step 715, the weighted values are combined to produce a combined value. Preferably, the weighted values are combined by summing all of the weighted values; however, the weighted values can be combined by multiplying the weighted values together or any other suitable process or formula. Preferably, the combined value is scaled to a range of 0 to 100% to produce a match score or value, with 100% being an ideal match on each attribute; however, the combined value can be scaled to any suitable range, including ranges with maxima in excess of 100%. Further, the combined value can be the match score or value without scaling, or any other suitable operation can be performed on the combined value to produce the matching score or value], 0005 [employers…job seekers…qualifications…qualified applications…unqualifies applicants…disregard], 0008 [match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes], 0009 [enables a user to specify a comparison conditions and determines a first group from a plurality of entities, wherein the first group satisfies the first comparison conditions], 0032 [match level…satisfies a threshold condition], 0034-0035 [threshold condition for employment], 0037-0039 [unqualified employment seekers…those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition], 0048-0050 [indicator…matching value greater than a threshold], 0090-0092, 0110-0117); and 
f) an update module that modifies the benchmark based on real-time employment 10data from an employee (see citations above for claims 7-12 and also see ¶¶ 0009 [modifying condition], 0033, 0040, 0048-0049 [attribute is altered…matching profile with the altered attribute is matched by the system…altered again…matched again…process repeats (as altering/modifications occur)], 0052-0055, 0037 [unqualified…not displayed to employee seekers], 0097 [threshold is…adjustable], 0130, 0109-0118, 0005 [employers…job seekers…qualifications…qualified applications…unqualifies applicants…disregard], 0008 [match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes], 0009 [enables a user to specify a comparison conditions and determines a first group from a plurality of entities, wherein the first group satisfies the first comparison conditions], 0032 [match level…satisfies a threshold condition], 0034-0035 [threshold condition for employment], 0037-0039 [unqualified employment seekers…those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition], 0048-0050 [indicator…matching value greater than a threshold], 0090-0092, 0030-0033 [comparison of steps 115 and 125 are performed simultaneously and return the same value to both the employment seeker and the employee seeker for a pairing of employment seeker and job opening (i.e., two-way matching);], 0059-0060 [the system is working in real-time], 0079-0080 [another example showing real-time/simultaneous data gathering and matching]).
Rosen does not explicitly state the term “real-time” (although Rosen does disclose the matching occurring as the data comes in or is modified (the concept of real-time is discussed as examples are provided) – see ¶̬¶ 0030-0033 [comparison of steps 115 and 125 are performed simultaneously and return the same value to both the employment seeker and the employee seeker for a pairing of employment seeker and job opening (i.e., two-way matching);], 0059-0060 [the system is working in real-time], 0079-0080 [another example showing real-time/simultaneous data gathering and matching]).
Analogous O’Malley discloses data exchange in real-time (Abstract; ¶¶ 0064, 0408, 0479).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Rosen using the term real-time (to show the exemplified real-time processes) as taught by analogous art O’Malley in order to improve the efficacy and accuracy of the human resource process of employer-employee assessment and matching since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of O’Malley would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

As per claim 6, Rosen discloses the system of Claim 1, further comprising an update module that modifies the 5benchmark based on employment data from an employer (see citations above for claims 7-12 and also see ¶¶ 0009 [modifying condition], 0033, 0040, 0048-0049 [attribute is altered…matching profile with the altered attribute is matched by the system…altered again…matched again…process repeats (as altering/modifications occur)], 0052-0055, 0037 [unqualified…not displayed to employee seekers], 0097 [threshold is…adjustable], 0130, 0109-0118, 0005 [employers…job seekers…qualifications…qualified applications…unqualifies applicants…disregard], 0008 [match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes], 0009 [enables a user to specify a comparison conditions and determines a first group from a plurality of entities, wherein the first group satisfies the first comparison conditions], 0032 [match level…satisfies a threshold condition], 0034-0035 [threshold condition for employment], 0037-0039 [unqualified employment seekers…those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition], 0048-0050 [indicator…matching value greater than a threshold], 0090-0092, 0030-0033 [comparison of steps 115 and 125 are performed simultaneously and return the same value to both the employment seeker and the employee seeker for a pairing of employment seeker and job opening (i.e., two-way matching);], 0059-0060 [the system is working in real-time], 0079-0080 [another example showing real-time/simultaneous data gathering and matching]).
Rosen does not explicitly state the term “real-time” (although Rosen does disclose the matching occurring as the data comes in or is modified (the concept of real-time is discussed as examples are provided) – see ¶̬¶ 0030-0033 [comparison of steps 115 and 125 are performed simultaneously and return the same value to both the employment seeker and the employee seeker for a pairing of employment seeker and job opening (i.e., two-way matching);], 0059-0060 [the system is working in real-time], 0079-0080 [another example showing real-time/simultaneous data gathering and matching]).
Analogous O’Malley discloses data exchange in real-time (Abstract; ¶¶ 0064, 0408, 0479).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Rosen using the term real-time (to show the exemplified real-time processes) as taught by analogous art O’Malley in order to improve the efficacy and accuracy of the human resource process of employer-employee assessment and matching since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of O’Malley would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).



Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent art is as follows:
McGovern et al., (US 7,870,079): Operating an employment system is provided. The method includes enabling a first user associated with an employee seeker to enter a shell for a position and enabling a second user associated with the employee seeker to enter additional information about the position. The second user is distinctly identifiable by the employment system from the first user. The method also includes associating an employment seeker with the position. Alternatively, the method includes categorizing a first set of one or more employment seekers as public and categorizing a second set of one or more employment seekers as participants in a co-operative. The method also includes enabling all employee seekers to access or view information about members of the first set and enabling all employee seekers that are members of the co-operative to access or view information about members of the second set.
Segal (US 2006/0106636): Discusses an automated job placement system that uses a multi-step process, with advanced screening and pre-qualification of candidates and positions, to match qualified prospective employees with job openings. The system supports two types of participant match processes that involve participants acting simultaneously. One match process involves prospective employees offering proposals for available jobs, and the second match process involves prospective employers offering proposals to prospective employees. Both types of participant match processes use an Internet website for proposal exchanges. In addition, this automated job placement system provides built-in deadlines for each step, with an easy-to-use proposal tracking and active proposal reminder mechanism. This system also enables the listing party to create minimum levels necessary for the party filling out the checklists to be deemed a qualified applicant and also enables the listing party to adjust these limits up or down to narrow or expand the number of qualified applicants.
Smith et al., (US 2011/0276356): Illustrates facilitating a match between an employer with at least one job opening and job seekers is provided. The employer has a set of position preferences related to the job opening. The job seekers have suitability data, resumes, etc., that are provided to the employer. The suitability data includes normalized assessment data. The method includes the steps of: determining a position quotient based on the position preferences; deriving a performance quotient for each job seeker, the performance quotient including normalized assessment data; comparing each the performance quotient to the position quotient; and ranking each the job seeker based on the comparison of the performance quotient to the position quotient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683